DETAILED ACTION
Allowable Subject Matter
This application is in condition for allowance except for the following formal matters:
Claims 1, 2, and 4-13 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention; however, applicant timely traversed the restriction (election) requirement in the reply filed on 1/8/20.
Prosecution on the merits is closed in accordance with the practice under Ex parte
Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). A shortened statutory period for reply
to this action is set to expire TWO MONTHS from the mailing date of this letter.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





Eugene Lee
March 1, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815